FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                  April 15, 2009
                     UNITED STATES COURT OF APPEALS
                                                              Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                 Clerk of Court




    CAROLYN L. LAUXMAN,

                Plaintiff-Appellant,

    v.                                                  No. 08-6177
                                                (D.C. No. 5:07-CV-00509-D)
    MICHAEL J. ASTRUE, Commissioner                    (W.D. Okla.)
    of Social Security Administration,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before LUCERO, PORFILIO, and ANDERSON, Circuit Judges.


         Claimant Carolyn L. Lauxman appeals from the district court’s order

affirming the Commissioner’s denial of disability insurance benefits and

supplemental security income. We have jurisdiction under 42 U.S.C. § 405(g)

and 28 U.S.C. § 1291, and we affirm.




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Ms. Lauxman alleged she became disabled on September 30, 2001, due to

bilateral carpal tunnel syndrome, osteoarthritis of her left wrist, and

patellofemoral syndrome of her right knee. An administrative law judge (ALJ)

held a hearing and concluded at step four of the five-step sequential evaluation

process, see 20 C.F.R. §§ 404.1520, 416.920; Williams v. Bowen, 844 F.2d 748,

750-52 (10th Cir. 1988) (explaining the five-step process), that Ms. Lauxman was

not disabled because she retained the residual functional capacity (RFC) to

perform her relevant past work. Alternatively, the ALJ determined at step five

that there was other work she could perform. The Appeals Council denied review

and the district court affirmed the ALJ’s decision. Ms. Lauxman now appeals,

claiming the ALJ (1) failed to properly evaluate the opinion of her non-treating,

consultative physician; and (2) improperly omitted manipulative limitations from

his RFC assessment. 1

      We review the Commissioner’s decision to discern whether the correct

legal standards were applied and whether the decision is supported by substantial

evidence. Oldham v. Astrue, 509 F.3d 1254, 1256 (10th Cir. 2007). “The

agency’s failure to apply correct legal standards, or show us it has done so, is . . .



1
      The Commissioner responds in part by disputing the magistrate judge’s
finding that the ALJ effected a de facto reopening of Ms. Lauxman’s prior
applications by considering evidence from those periods. Ms. Lauxman has not
sought to reopen her previous claims, the ALJ found no reason to reopen her
previous claims, and in any event, we have rejected similar arguments, see
Hamlin v. Barnhart, 365 F.3d 1214, 1215-16 n.8 (10th Cir. 2004).

                                          -2-
grounds for reversal.” Hamlin v. Barnhart, 365 F.3d 1208, 1214 (10th Cir. 2004)

(quotation omitted). Nevertheless, we neither reweigh the evidence nor retry the

case, but “examine the record as a whole, including anything that may undercut or

detract from the ALJ’s findings in order to determine if the substantiality test has

been met.” Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005).

      Ms. Lauxman first contends the ALJ improperly evaluated the opinion of

her non-treating, consultative physician, Dr. Pedro Murati. Dr. Murati examined

Ms. Lauxman’s hands and noted permanent restrictions on lifting, carrying,

pushing, or pulling more than twenty pounds. He believed she could lift, carry,

push, or pull twenty pounds occasionally and ten pounds frequently, but could not

climb ladders or use hooks, knives, or vibratory tools. Dr. Murati also believed

that she could perform occasional repetitive grasping and grabbing but no heavy

grasping. The ALJ acknowledged these restrictions without assigning any

specific weight to the opinion, and assessed an RFC with greater exertional limits.

Ms. Lauxman argues that the ALJ was obligated to provide specific, legitimate

reasons for rejecting Dr. Murati’s opinion, and that his failure to specify what

weight he accorded the opinion or discuss the factors he considered in weighing it

constitutes reversible error.

      Ms. Lauxman is correct that an ALJ must consider the opinion of every

medical source and provide specific, legitimate reasons for rejecting it. Doyal v.

Barnhart, 331 F.3d 758, 764 (10th Cir. 2003); see also SSR 96-5p, 1996 WL


                                         -3-
374183, at *1 (“opinions from any medical source about issues reserved to the

Commissioner must never be ignored”). She is also correct that when deciding

what weight to assign to an opinion, an ALJ must consider the factors set forth at

20 C.F.R. §§ 404.1527(d) and 416.927(d). 2 But we disagree with her underlying

assumption that the ALJ rejected Dr. Murati’s opinion. There is no indication

that the opinion was rejected, nor is there any indication that the ALJ weighed it

unfavorably; instead, the ALJ assessed an RFC that allowed for greater exertional

limitations as reflected by other evidence. “When the ALJ does not need to reject

or weigh evidence unfavorably in order to determine a claimant’s RFC, the need

for express analysis is weakened.” Howard v. Barnhart, 379 F.3d 945, 947

(10th Cir. 2004). Here, since the ALJ neither rejected Dr. Murati’s opinion nor

treated it unfavorably, there was no need to provide specific reasons for doing so.

      Nevertheless, the ALJ was still obligated to consider the factors of

§§ 404.1527(d) and 416.927(d). Yet contrary to Ms. Lauxman’s contention, his

failure to “explicitly discuss all the factors . . . does not prevent this court from

according his decision meaningful review.” See Oldham, 509 F.3d at 1258

(declining to require an ALJ to “apply expressly each of the six relevant factors in

deciding what weight to give a medical opinion”). Indeed, we previously have



2
      These factors include “the length and nature of the treatment relationship,
frequency of examinations, the degree to which the opinion is supported by
relevant evidence, the opinion’s consistency with the record as a whole, and
whether the opinion is that of a specialist.” Hamlin, 365 F.3d at 1215 n.7.

                                          -4-
determined that an ALJ’s rejection of a non-treating physician’s opinion

adequately demonstrated his consideration of the opinion’s consistency with other

evidence in the record. See Doyal, 331 F.3d at 764. The ALJ in this case clearly

considered Dr. Murati’s opinion because he recited each and every restriction.

And his formulation of an RFC that generally is consonant with the doctor’s

opinion yet reflective of other evidence demonstrates that he analyzed the

opinion’s consistency with all the evidence. Of course, it would have been

helpful if the ALJ had elaborated on his treatment of Dr. Murati’s opinion, but

under these circumstances, the ALJ’s decision is adequate for purposes of our

review. To the extent Ms. Lauxman suggests that Dr. Murati’s opinion was

entitled to controlling weight, the regulations provide that an ALJ will generally

give more weight to the opinion of a treating source than to the opinion of a

non-treating source. Langley v. Barnhart, 373 F.3d 1116, 1119 (10th Cir. 2004)

(citing 20 C.F.R. § 404.1527(d)(2)). Dr. Murati’s status as a non-treating,

consultative physician did not entitle his opinion to controlling weight, especially

given that Mr. Lauxman’s surgeon believed, as we shall discuss, that she could

perform light to medium work.

      Next, Ms. Lauxman challenges the ALJ’s RFC assessment, claiming that it

fails to account for the arthritis and carpal tunnel syndrome in her left hand and

wrist, which produce tenderness, reduced grip strength, and a decreased range of

motion. The ALJ determined that Ms. Lauxman retained the RFC to lift, carry,


                                         -5-
push, and pull fifty pounds occasionally or twenty-five pounds frequently, and to

stand, walk, or sit for about six hours in an eight-hour workday. He found no

postural, visual, or communicative limitations and ultimately concluded that she

could perform medium work. Ms. Lauxman asserts this RFC should have

included manipulative limitations. We conclude that the ALJ’s RFC assessment

is supported by substantial evidence.

      Ms. Lauxman fractured her left wrist when she was young and suffered

from carpal tunnel syndrome in her left wrist as early as 1999. In March 2002,

she underwent a nerve conduction study that suggested “a borderline left median

neuropathy at the level of the wrist.” Aplt. App., Vol. II at 253. Her treating

physician, Dr. J. Mark Melhorn, believed at that time that she could perform “a

light[-]medium work task rotation,” despite concerns that she would lose her

worker’s compensation. Id. at 218. Dr. Melhorn later performed surgery on

Ms. Lauxman’s left wrist for carpal tunnel release and afterwards again suggested

that she return to “a light to medium work pattern gradually increasing to a post

operative period.” Id. at 214A.

      Approximately one year after the surgery, however, Ms. Lauxman

complained to Dr. Michael Peterson of pain in her left wrist and right knee.

Dr. Peterson confirmed that Ms. Lauxman was experiencing pain in her left hand

and wrist from her surgery, but he discerned “[n]o significant loss of motor or

sensory function.” Id., Vol. III at 467. Instead, he found that her “[g]rip strength


                                         -6-
in the right hand measure[d] 55 pounds and in the left hand 35 pounds on

successive trials.” Id. at 466. He also reported that she could “perform rapid

alternating movements in both upper extremities easily and [could] perform fine

motor movements in both hands rapidly and accurately.” Id. Subsequent x-rays

interpreted by Dr. Henry Biermann revealed an “old non-united fracture” in her

left wrist, which he described as a “wrist full of carpal arthritis.” Id. at 476.

Dr. Biermann recommended that Ms. Lauxman “stay on ibuprofen 800 mg,” and,

“[w]hen she gets money, . . . to see a wrist surgeon about a probable effusion of

the wrist.” Id.

      Thereafter, the record is silent with regard to Ms. Lauxman’s hand and

wrist until July 2005, when she experienced cramping and reduced grip strength

in her left hand. Then in September 2005, she was involved in a car accident.

The day after the accident, Dr. Philip Self examined Ms. Lauxman and noted that

although her left wrist had a diminished range of motion from “arthritic

changes[,] . . . overall, [her] extremities [were] without any gross deformities.”

Id. at 518. Another examination performed by Dr. Dennis Brennan in November

2005, similarly indicated that her “[e]xtremities [were] symmetrical and without

evidence of overt deformity.” Id. at 520. But Dr. Brennan also determined that

her [g]rip strength [was] 5/5 bilaterally,” as was her upper and lower extremity

strength, and that she had full range of motion in both hands and wrists. Id.

Additionally, Dr. Brennan found that Ms. Lauxman could effectively oppose her


                                           -7-
thumb to her finger tips, manipulate small objects, and grasp tools. Hence,

Dr. Brennan concluded that Ms. Lauxman had normal hand skills.

      By the end of January 2006, an agency physician who had reviewed

Ms. Lauxman’s medical records determined that she possessed the ability to

perform the full range of medium work. The doctor found that despite swelling in

her thumb joint, arthritis, and carpal tunnel syndrome, Ms. Lauxman achieved full

range of motion in all joints. The doctor also determined that her grip strength

was 5/5, her upper and lower strength was 5/5 bilaterally, and that she had no

manipulative limitations.

      This evidence supports the ALJ’s RFC assessment. Although there was

evidence reflecting Ms. Lauxman’s pain and discomfort, substantial evidence

demonstrates that in the years since her surgery, Ms. Lauxman gradually

recovered normal grip strength and the full range of motion in her left hand and

wrist. Consequently, the ALJ was justified in omitting manipulative limitations

from his RFC finding. Any lingering doubt as to whether Ms. Lauxman had

manipulative limitations and, if so, the extent to which they impacted her ability

to work, necessarily requires a reweighing of the evidence, which we cannot do,

Rutledge v. Apfel, 230 F.3d 1172, 1174 (10th Cir. 2000).




                                         -8-
The judgment of the district court is AFFIRMED.


                                          Entered for the Court


                                          John C. Porfilio
                                          Circuit Judge




                                -9-